
	
		II
		111th CONGRESS
		1st Session
		S. 1746
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2009
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to exempt
		  small pharmacies from certain Medicare accreditation requirements for the
		  purpose of providing diabetic testing strips under part B.
	
	
		1.Exemption of small pharmacies
			 providing diabetic testing strips from certain medicare accreditation
			 requirements
			(a)In
			 generalSection 1834(a)(20) of the Social Security Act (42 U.S.C.
			 1395m(a)(20)) is amended—
				(1)in subparagraph
			 (F)—
					(A)in clause
			 (i)—
						(i)by
			 striking clause (ii) and inserting clauses (ii) and
			 (iii); and
						(ii)by
			 striking and at the end;
						(B)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new clause:
						
							(iii)such standards
				and the accreditation requirement of clause (i) shall not apply to a small
				pharmacy (as defined in subparagraph (G)) with respect to the furnishing of
				diabetic testing strips.
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
					
						(G)Definition of
				small pharmacyFor purposes of subparagraph (F)(iii), the term
				small pharmacy means a pharmacy—
							(i)with 10 or less
				distinct locations under sole or common control or ownership, each of which has
				a license specific to that location; and
							(ii)whose average
				total sales across all such locations is less than or equal to—
								(I)for 2009,
				$6,500,000; and
								(II)for a subsequent
				year, the dollar amount specified in this clause for the previous year
				increased by the annual percentage increase in the consumer price index (all
				items; U.S. city average) as of June of such previous
				year.
								.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 154(b)(1)(A) of the Medicare Improvements
			 for Patients and Providers Act of 2008 (Public Law 110–275; 122 Stat.
			 2564).
			
